7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.MICHAEL S. EDWARDS, a/k/a Joshua Michael Samson, Plaintiff-Appellant,v.DR. HERSHEY;  Warden Smith;  Central Classification Board;Captain Speas;  Sergeant Terry;  Captain Barksdale;Lieutenant Townsend;  Sergeant Mann;  Counselor Ratliff;Jane Doe, Nurse; Ruth Johnson, Nurse;  Michael A. Shupe,Defendants-Appellees.
No. 92-6455.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 30, 1993.Decided:  October 4, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Michael S. Edwards, Appellant Pro Se.  Sandra Morris Holleran, McGuire, Woods, Battle & Boothe,
William Rundahl Coleman, Office of the Attorney General of Virginia, for Appellees.
W.D.Va.
AFFIRMED
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Michael S. Edwards appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Edwards v. Hershey, No. CA-90-691-R (W.D. Va.  Jan. 7 & Apr. 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Edwards' motion for preparation of a transcript at government expense because his appeal does not present a substantial question.  28 U.S.C. § 753(f) (1988)